On Motion To Review Stay

KLEIN, J.
A money judgment was entered against the appellant, a former husband, for ar-rearages, in 2001, when the parties’ marriage was dissolved. After an appeal the husband filed a motion to vacate the writ of execution in the trial court, contending that our reversal of a portion of the dissolution judgment mandated that the arrear-age judgment be set aside. The trial court denied relief, but granted the former husband’s motion to stay execution of the judgment pending this appeal. The former wife has filed this motion for review of the order granting the stay, and we grant the motion.
Florida Rule of Appellate Procedure 9.310(b)(1) provides that a party may obtain an automatic stay of execution of a money judgment pending review by posting a bond equal to the principal amount of the judgment plus twice the statutory rate of interest on judgments. Rule 9.310(c) defines a good and sufficient bond as one with a principal and a surety company authorized to do business in Florida, or cash deposited with the circuit court clerk.
The trial court had no authority to withhold execution on this money judgment unless a bond as described above was posted. Mellon United Nat'l Bank v. Cochran, 776 So.2d 964 (Fla. 3d DCA 2000) and cases cited. See Rule 9.310, Committee Notes, 1992 Amendment, which state in part: “The committee was of the opinion that a meaningful supersedeas [of a money judgment] could be obtained only through the use of either a surety company or the posting of cash.”
We accordingly vacate the order granting the stay.
STEVENSON, C.J., and WARNER, J., concur.